DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are currently pending and are being examined.
Claims 1, 8, and 15 have been amended.
This action is Final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Claim 1 recites, in part, A computer-implemented method,… , for producing trusted financial market data comprising: collecting, …, market data from one or more data providers; calculating an exchange rate associated with the market data to effectuate determining a settlement data value for a respective coin pair associated with each of the one or more data providers; submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting; enabling a plurality of market observers to opine concerning the value of the market data, thus generating a plurality of opinions concerning the value of market data; and producing trusted financial market data based, at least in part, upon the plurality of opinions.. The limitations covers concepts relating to Organizing Human Activity, specifically, commercial or legal interactions as this is directed to producing trusted financial data. These limitations are directed to concepts of organizing human activity via the use of generic computer components. Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, the claim recite additional elements such as a computing device, and a computing device via an application programming interface (API). Moreover, the present specification supports that the additional elements of the computing device via an application programming interface (API) are merely generic computers that apply the abstract idea ([0015-0016] & pg.11 ln. 11-12]). Therefore, these additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components. 
Under Step 2B, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. The claim as a whole is directed to obtaining information about an exchange rate for a security. Calculating, collecting and determining an exchange rate data is mere data gathering, as CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The additional elements are used for collecting rate exchange data for market-making activity.  [0003] of the Specification acknowledges that “liquidity and price discovery” is already known but not effectively implemented in blockchain-settlements. However, no limitation of the claim distinctly point out the use of blockchain or the improvement to the system. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 
Claims 2-7 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 2-7 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with calculating, collecting and determining an exchange rate data is not an inventive concept. Therefore, the claims are not patent eligible.
Independent method Claim 8 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 8 is substantially similar to method Claim 1.
 Claims 9-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 9-14 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).

 Claims 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 9-14 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Therefore, Claims 1-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 1-21 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginis et al. (US 2019/0102838 A1) in view of Lutnick et al. (US 2017/0358030 A1) in view of Grassadonia et al. (US 10,055,715 B1). Hereinafter referred to as Ginis, Lutnick and Grassadonia respectively. 
With respect to claim 1, Ginis teaches 
A computer-implemented method, executed on a computing device, for producing trusted financial market data comprising: collecting, on the computing device via an application programming interface (API), market data from one or more data providers (Ginis, [0025] teaches Computerized exchange 101 is also connected via network 102, or via a different network (not shown) to one or more data sources 103, each optionally having an application programming interface (API) 104. Preferably, network 102 also connects data sources 103 with client devices 105 to allow such devices to access data that is the same as, similar to, or a subset of the data received by computer exchange 101 from data sources 103. [0032]  further teaches Real time market data source 201 provides real-time market data for the prices, sizes, timing, etc. of, for example, securities, bonds, currencies, derivative products and the like. Such data is obtained from either a stock exchange, alternative trading platform, or from another reliable market data source)); 
and producing trusted financial market data based, at least in part, upon the plurality of opinions ((Ginis, [0032]  teaches The market data provided to machine learning engine 206 preferably includes all published prices of orders and trades over time (historical) and streaming during trading (real-10 time), and summary statistics computed from such market data. Such statistics may include for, example, price volatility, changes in spread, buy/sell order imbalances on visible markets, the timing between size changes, recent trade sizes, the ratio of trade sizes to the order book sizes, and the ratio of prices of the trades to the prices in the book at the time of the trade.).
However, Ginis does not teach enabling a plurality of market observers to opine concerning the value of market data, thus generating a plurality of opinions concerning the value of market data;
Lutnick does teach 
enabling a plurality of market observers to opine concerning the value of market data, thus generating a plurality of opinions concerning the value of market data (FIG.2 teaches plurality of participants, [0049] teaches The Sell side market making orders may be available to Sell side approved Buy side participants. The platform may distribute size of contra orders among market making orders based on one or more factors discussed herein. The platform may adjust market making orders as the market moves. The platform may provide an interface through which market making orders available to a Buy side participant are discernible to that participant.);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a system for optimizing trade execution  as taught by Ginis and implement system for interprocess communication facilitating sell side market making as taught by Lutnick to provide a method for facilitating sell side market making for optimizing trade executions, since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to optimize bid and selling prices with the motivation being to present best bid/offers (Lutnick, [0013]).
However, Ginis in view of Lutnick does not teach
calculating an exchange rate associated with the market data to effectuate determining a settlement data value for a respective coin pair associated with each of the one or more data providers; 
submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting;
Grassadonia does teach 
calculating an exchange rate associated with the market data to effectuate determining a settlement data value for a respective coin pair associated with each of the one or more data providers (Grassadonia, c.12 l.28-35 teaches Payment service 108 receives the transaction details and encrypted cryptocurrency payment information, and calculates (312) a value in cryptocurrency using an exchange rate between the cryptocurrency and the fiat currency (US Dollars in this example) sufficient to cover the value owed to merchant 102., c.23 l.4-5 Further teaches determining, by the payment service, an exchange rate between the cryptocurrency and the fiat currency; determining by the payment service, the monetary value of the item being purchased by the customer in the cryptocurrency, wherein the monetary value in the cryptocurrency is based on the exchange rate between the cryptocurrency and the fiat currency, and the monetary value of the item in the fiat currency, Note: Examiner reasonably interprets that determining the exchange rate is calculating/generating an exchange rate using currency data. ); 
submitting a blinded version of the settlement data value, such that the settlement data is protected against parasitic reporting (Grassadonia, c.2 62-67 teaches For example, when transacting with a virtual currency the payment service can eliminate or substantially reduce the risk of transactions with criminal parties, and avoid latency common in virtual currency transactions, while maintaining the anonymous benefits of virtual currency transactions., c.12 l.28-35, Note: Examiner reasonably interprets that the blinded settlement data is encrypted payment or currency information.);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a method for facilitating sell-side market-making for optimizing trade executions as taught above by Ginis in view of Lutnick and implement a method for payment service capable of accepting a greater diversity of currencies including fiat currencies and virtual currencies including cryptocurrencies as taught by Grassadonia to provide anonymous benefits of real time virtual currency transactions, since there exist some teaching (Grassadonia, c.2 l.49-61), suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to determine buy and sell prices with the motivation being to allow automatic transactions to be defined by an exchange rate between the cryptocurrency and the fiat currency such that transactions to buy or sell cryptocurrency can occur when exchange rates are favorable (Grassadonia, c.7 l.67- c.8 l.4).
With respect to claim 2, Ginis in view of Lutnick in view of Grassadonia teaches the invention as stated in claim 1. Ginis utilizing the trusted financial market data to define a reference rate ([0003] teaches An order to buy a security for a price equal to or lower than a specified value in a certain quantity is called a "bid.”, Note: Examiner reasonably interprets reference rate is a bid price).
With respect to claim 3, Ginis in view of Lutnick in view of Grassadonia teaches the invention as stated in claim 2. However Ginis claim 2 wherein the defined reference rate is utilized for the settlement of financial options / derivatives ([0003] teaches An order to buy a security for a price equal to or lower than a specified value in a certain quantity is called a "bid.”, Note: Examiner reasonably interprets reference rate is a bid price, [0023] further teaches An improved order matching system and method is disclosed…systems and methods for matching securities such as corporate stocks. Embodiments of the present invention are not limited to the trading of such securities but may be beneficially implemented to trade bonds (e.g., corporate, government, special purpose), currencies, options,10 derivatives, other financial instruments).
With respect to claim 8,
The examiner notes that the claim reads as follows:
A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
enabling a plurality of market observers to opine concerning the value of market data, thus generating a plurality of opinions concerning the value of market data; 
and producing trusted financial market data based, at least in part, upon the plurality of opinions.
Claim 8 is directed to the product which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1. 
With respect to Claim 9, Claim 9 is directed to the product which is implied by the method of claim 2, and is therefore rejected o the same rational as claim 2.
With respect to Claim 10, Claim 10 is directed to the product which is implied by the method of claim 3, and is therefore rejected on the same rational as claim 3.
With respect to claim 15,
The examiner notes that the claim reads as follows:
 A computing system including a processor and memory configured to perform operations comprising: enabling a plurality of market observers to opine concerning the value of market data, thus generating a plurality of opinions concerning the value of market data; and producing trusted financial market data based, at least in part, upon the plurality of opinions.
Claim 15 is directed to the system which is implied by the method of claim 1, and therefore rejected on the same rational as claim 1.
With respect to Claim 16, Claim 16 is directed to the system which is implied by the method of claim 2, and is therefore rejected o the same rational as claim 2.
With respect to Claim 17, Claim 17 is directed to the system which is implied by the method of claim 3, and is therefore rejected o the same rational as claim 3.
Claims 4-7, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ginis in view of Lutnick in view of Grassadonia as applied to claims 1, 8 and 15 above, and further in  view of De Chabris (US 2010/0049647 A1). Hereinafter referred to as Ginis Lutnick, Grassadonia and De Chabris respectively. 
With respect to claim 4, Ginis in view of Lutnick in view of Grassadonia teaches the invention as stated in claim 1. However, Ginis claim 1 wherein enabling a plurality of market observers to opine concerning the value of market data includes: enabling a plurality of market observers to vote concerning the value of market data.
Lutnick does teach wherein enabling a plurality of market observers to opine concerning the value of market data includes: (FIG.2 teaches plurality of participants, [0049] teaches The Sell side market making orders may be available to Sell side approved Buy side participants. The platform may distribute size of contra orders among market making orders based on one or more factors discussed herein. The platform may adjust market making orders as the market moves. The platform may provide an interface through which market making orders available to a Buy side participant are discernible to that participant.): 
However, Ginis in view of Lutnick in view of Grassadonia does not teach
enabling a plurality of market observers to vote concerning the value of market data.
De Chabris does teach 
enabling a plurality of market observers to vote concerning the value of market data ([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers; ).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have anonymous benefits of real time virtual currency transactions as taught by Ginis in view of Lutnick in view of Grassadonia and implement a method of forming tradable rights related to shared equity as taught by De Chabris to provide a method for allowing owners of a tradable security to have voting right arising from the underlying financial security, since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to have partial ownership in a security with the motivation being to implement efficient allocation of voting rights within the capital markets. (De Chabris, [0019]).
With respect to claim 5, Ginis in view of Lutnick in view of Grassadonia in further view of De Chabris teaches the invention as stated in claim 4. Ginis in view of Lutnick in view of Grassadonia does not teach wherein enabling a plurality of market observers to vote concerning the value of market data includes: 
enabling a plurality of market observers to stake-based vote concerning the value of market data.
De Chabris does teach 
wherein enabling a plurality of market observers to vote concerning the value of market data includes (([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers; ).): 
enabling a plurality of market observers to stake-based vote concerning the value of market data ([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers; )).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a method for facilitating sell side market making for optimizing trade executions by Ginis in view of Lutnick and implement system for financial security and transaction methods as taught by De Chabris with the motivation being the same as identified above in Claim 4.
With respect to claim 6, Ginis in view of Lutnick in view of Grassadonia in further view of De Chabris teaches the invention as stated in claim 5.  However, Ginis in view of Lutnick in view of Grassadonia does not teach wherein enabling a plurality of market observers to stake-based vote concerning the value of market data is configured to provide rewards for voters who vote with the majority and punish voters who vote in the minority.
De Chabris does teach wherein enabling a plurality of market observers to stake-based vote concerning the value of market data is configured to provide rewards for voters who vote with the majority and punish voters who vote in the minority ([0024] teaches enable a range of services relating to the new form of security including: i) creation of such securities; ii) processing of completed purchase and sale transactions and tracking holdings; iii) communicating voting related information; iv) distributing and reporting transaction information; v) evaluating opportunities amongst such securities and analyzing portfolio impacts; and vi) guaranteeing payments and fulfillment of voting elections., Note: Examiner reasonably interprets that the reward of payment is giving to the majority in the fulfilment of voting elections).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a method for facilitating sell side market making for optimizing trade executions by Ginis in view of Lutnick and implement system for financial security and transaction methods as taught by De Chabris with the motivation being the same as identified above in Claim 4.
With respect to claim 7, Ginis in view of Lutnick in view of Grassadonia in further view of De Chabris teaches the invention as stated in claim 4. However, Ginis in view of Lutnick in view of Grassadonia does not teach wherein enabling a plurality of market observers to vote concerning the value of market data include:
enabling a plurality of market observers to record their vote concerning the value of market data on a distributed ledgering system.
De Chabris does teach wherein enabling a plurality of market observers to vote concerning the value of market data includes ([0042] teaches structuring and originating such VRS securities as well as derivatives contracts upon such VRS or upon any index of VRS or directly upon underlying voting rights of voting shares; [0044] further teaches b) tracking and margining positions in, as well as processing and clearing of transactions in, these VRS securities and shares of stock for which control of the voting rights have been shifted to a third party; [0045] further teaches c) reporting the voting elections of owners of the such VRS securities to the Financial Firms holding the VRS owners' positions or to such other parties that play a role in communicating said VRS votes to the relevant Equity Issuer (reporting information on the VRS positions and/or the voting elections of clients of Brokers to their VRS Clearing Member Brokers;): 
enabling a plurality of market observers to record their vote concerning the value of market data on a distributed ledgering system ([0004] teaches the corporate issuer of the security (the "Issuer") transmits the information relevant to the vote to its transfer agent/registrar. The transfer agent/registrar has a record of all registered holders of the shares and can thus pass along the information to the recorded shareholders either directly or via the Financial Firms where the shares are held., [0036] further teaches a data processing system for administering a tradable voting right security which comprises only the right to vote in an issuer's shareholder vote, the data processing system comprising: [0037] computer means for recording the particulars of the voting right security, [0038] data entry means for entering sufficient particulars of any trades of the voting right security in a trading period to permit a computation of both the net and the sum of all trades made by traders in said voting right securities at the end of the trading period;, Note: Examiner reasonably interprets the transmitted information of registered shareholders  includes balance sheet  information distributed to shareholders with voting authority).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a method for facilitating sell side market making for optimizing trade executions by Ginis in view of Lutnick and implement system for financial security and transaction methods as taught by De Chabris with the motivation being the same as identified above in Claim 4.
With respect to Claim 11, Claim 11 is directed to the product which is implied by the method of claim 4, and is therefore rejected o the same rational as claim 4.
With respect to Claim 12, Claim 12 is directed to the product which is implied by the method of claim 5, and is therefore rejected o the same rational as claim 5.
With respect to Claim 13, Claim 13 is directed to the product which is implied by the method of claim 6, and is therefore rejected o the same rational as claim 6.
With respect to Claim 14, Claim 14 is directed to the product which is implied by the method of claim 7, and is therefore rejected o the same rational as claim 7.
With respect to Claim 18, Claim 18 is directed to the system which is implied by the method of claim 4, and is therefore rejected o the same rational as claim 4.
With respect to Claim 19, Claim 19 is directed to the system which is implied by the method of claim 5, and is therefore rejected o the same rational as claim 5.
With respect to Claim 20, Claim 20 is directed to the system which is implied by the method of claim 6, and is therefore rejected o the same rational as claim 6.
With respect to Claim 21, Claim 21 is directed to the system which is implied by the method of claim 7, and is therefore rejected o the same rational as claim 7.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 7:30-56:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697    
                                                                                                                                                                                                  /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697